

 

[logo.jpg]
EXHIBIT 10.20


Web.com Group, Inc.
12808 Gran Bay Parkway West
Jacksonville, FL 32258
T 904 680 6635
F 904 880 0350
NASDAQ: WWWW

 
March 7, 2011


Jason Teichman
1253 N Burgandy Trail
St Johns, FL 32259


Re:           Amended and Restated Employment Terms and Agreement




Dear Jason,


Web.com Group, Inc. (“Company”) is pleased to offer you employment as Chief
Marketing Officer reporting into the Chief Executive Officer and/or President on
the terms set forth herein and as they may be further mutually agreed to by the
parties.


You will be responsible for those duties typical to your position as well as any
other duties that may be assigned from time to time.  You will work at our
Jacksonville area office, until such time as you relocate to Jacksonville,
Florida. You have been paid a relocation bonus of $125,000.00. You agree to
reimburse the Company if you voluntarily terminate your employment prior to the
completion of two (2) years of service according to the following rates and
schedule: 100% if employed for less than 6 months, 75% if employed for 6 months
but less than 12 months, 50% if employed 12 months but less than 18 months, and
25% if employed 18 months but less than 24 months.


Your base salary will be $225,000.00 annually, less payroll deductions and all
required taxes and withholdings. Your annual bonus potential, subject to the
approval of the Board of Directors, will be 65% of your base salary and will be
based upon individual and Company performance from January 1st of the given year
to December 31st of that same year and is generally paid during the first
quarter of the year following the bonus year but in no event later than March 15
of the year following the year in which your right to such amount became vested.
You will be paid bi-weekly and you will be eligible for standard benefits
offered by Company to its employees.  Further, the Company may change your
compensation and entitlement to benefits in its sole discretion.


As a Company employee, you will be expected to abide by Company policies and
procedures. Additionally, as a condition of employment, you must read, sign and
comply with the attached Company Proprietary Information Inventions and
Non-Solicitation Agreement, which prohibits unauthorized use or disclosure of
proprietary information of Company or any of Company’s affiliates, including
Company’s subsidiaries.


In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer (other
than Register.com) or other person to whom you have an obligation of
confidentiality.  Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.  You agree that you will not bring onto Company premises or use in your
work for the Company any unpublished documents or property belonging to any
former employer (other than Register.com) or third party that you are not
authorized to use and disclose.  You represent further that you have disclosed
to the Company any contract you have signed that may restrict your activities on
behalf of the Company.  By accepting employment with the Company, you are
representing that you will be able to perform your job duties within these
guidelines.


 
 

--------------------------------------------------------------------------------

 
Subject to approval by the Company’s Board of Directors (the “Board”), you will
be an “Eligible Employee” under the Company’s Executive Severance Benefit Plan
(the “Severance Plan”).  The Severance Plan contains provisions relating to
severance pay and equity acceleration.  Details about these benefits and a copy
of the Severance Plan are available for your review.


The Company may terminate your employment at any time. If Company terminates
your employment without cause you agree that you shall be paid in accordance
with the Severance Plan and that you will have no further claims against the
Company, including without limitation any claims for notice, pay in lieu of
notice, termination pay or other severance pay not named herein, whether such
claims arise at common law, by statute or by contract.


You may terminate your employment with the Company at any time upon the
provision of two weeks’ written notice to the Company and subject to the terms
of this Agreement.


If the Company (or, if applicable, the successor entity thereto) determines that
any termination benefits and/or any other payments and benefits provided under
this Agreement or otherwise (the “Payments”) constitute “deferred compensation”
under Section 409A of the Internal Revenue Code (together, with any state law of
similar effect, “Section 409A”) and you are a “specified employee” (as such term
is defined in Section 409A(a)(2)(B)(i)) of the Company or any successor entity
thereto upon your “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
there under, a “Separation from Service”), then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A as a result of the payment of compensation upon your Separation from
Service, the timing of the Payments shall be delayed as follows:  on the earlier
to occur of (i) the date that is six months and one day after the date of the
Separation from Service or (ii) the date of your death (such earlier date, the
“Delayed Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) shall (A) pay to you a lump sum amount equal to the sum of the
Payments that you would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the Payments had not been
delayed pursuant to this paragraph and (B) commence paying the balance of the
Payments in accordance with the applicable payment schedules.  It is intended
that (i) each installment of the Payments is a separate “payment” for purposes
of Section 409A, (ii) all of the Payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under of
Treasury Regulation 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions.


To the extent that any reimbursements payable to you are subject to the
provisions of Section 409A: (a) to be eligible to obtain reimbursement for such
expenses you must submit expense reports within 45 days after the expense is
incurred, (b) any such reimbursements will be paid no later than December 31 of
the year following the year in which the expense was incurred, (c) the amount of
expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (d) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.


 
 

--------------------------------------------------------------------------------

 
 
This letter, together with your Proprietary Information Inventions and
Non-Solicitation Agreement, forms the complete and exclusive statement of your
employment agreement with Company. The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written, including
without limitation any employment agreement or offer letter between you and
Register.com. This letter agreement cannot be changed except in a written
agreement signed by you and a duly authorized officer of the Company. Nothing
contained in this letter agreement will serve to change your status as an
at-will employee.


We look forward to your favorable reply and to a productive and enjoyable work
relationship.

                                             
 

   
Sincerely,


Web.com Group, Inc.
                          By: /s/ David L. Brown         
      David L. Brown
       
      Chief Executive Officer
 
Accepted:
   
 
           
/s/ Jason Teichman
       
Jason Teichman
   
 
 
Date  March 7, 2011
   
 
 

 


                                
 
 

--------------------------------------------------------------------------------

 